Title: From James Madison to Richard Forrest, 7 October 1808
From: Madison, James
To: Forrest, Richard



Dear Sir
Washington Ocr. 7. 1808

I am just favored with yours by Mr. Eno.  When I took the liberty of asking your assistance in procuring me a few Merinoes, it was far from my intention to give you the trouble you have been so good as to take.  As you are, however, on the spot, I avail myself of your kindness so far as to add a request, that you will have a few more Ewes purchased, if the sale tomorrow should offer bargains similar to those made for me by Mr. Eno.  If a ram, apparently young & sound can be included, I shall be the more obliged.  We arrived, all well yesterday to dinner.  Accept my respects & best wishes.

James Madison

